Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 1 of 7
                                                    FILED
                                                      Jan 12 2021

                                                    SUSANY. SOONG
                                               CLERK, U.S. DISTRICT COURT
                                            NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN FRANCISCO

                                                  3:21-cv-00279-LB (PR)
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 2 of 7
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 3 of 7
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 4 of 7
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 5 of 7
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 6 of 7
Case 3:21-cv-00279-LB Document 1 Filed 01/12/21 Page 7 of 7
